MEMORANDUM OPINION
                                          No. 04-08-00663-CV

                         DAVID THALMANN VACUUM SERVICE, INC.,
                                      Appellant

                                                    v.

     Erika Anais SANCHEZ, Individually, as Surviving Spouse of Edgar Antonio Sanchez,
          Deceased, and as Parent and Next Friend of Ericka Sanchez, A Minor; et al.,
                                         Appellees

                    From the 293rd Judicial District Court, Maverick County, Texas
                                 Trial Court No. 07-02-22352-MCV
                            Honorable Cynthia L. Muniz, Judge Presiding

PER CURIAM

Sitting:          Alma L. López, Chief Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: October 15, 2008

REVERSED AND REMANDED

           The parties have filed a joint motion, stating that they have fully resolved and settled all

issues in dispute. They request that the trial court’s judgment be reversed, and that the cause be

remanded for the entry of a judgment in conformity with their settlement agreement.

           The motion is granted. The judgment of the trial court is reversed, and the cause is

remanded for the entry of a judgment in conformity with the settlement agreement. The clerk of
                                                                                  04-08-00663-CV


this court is directed to issue the mandate in this appeal contemporaneously with the issuance of

the court’s opinion and judgment.



                                            PER CURIAM




                                              -2-